Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 16, drawn to a method for the direct reduction of iron, classified in C25C1/06.
II. Claims 12-15, drawn to a system for the direct reduction of iron, classified in C21B13/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, i.e., the apparatus could utilize a different gas to remove the oxygen from the iron ore, namely carbon monoxide, rather than hydrogen as presently claimed.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Christopher Bernard on 6/6/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11 and 16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the limitation “compressing the top gas without cooling at a temperature above 100°C” is unclear. Meaning, it is unclear in which order this step is to be performed, i.e., before the top gas is dedusted, after the top gas is dedusted, right before electrolysis, or at some other point in the process loop. For the sake of compact prosecution, the Examiner is assuming that this step occurs sometime after dedusting and prior to electrolysis. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid (US 2018/0036804 A1, hereinafter “Reid”).

Regarding claim 1, Reid teaches a method and apparatus for producing direct reduced iron powder from iron ore fines by mixing the iron ore fines with hydrogen and oxygen and igniting the mixture in a flame reactor (Reid, Abstract). Reid also teaches that direct reduction technologies include the use of a shaft furnace to convert iron ore into solid iron products (Reid, [0009]). Moreover, Reid teaches that there are four process units including the in-flight direct reactor, the solid separation, the condensation, and electrolysis, which is a closed circuit operation (Reid, [0051] and Figure 11). Reid teaches that iron ore fines, a reducing gas, i.e., hydrogen and oxygen, and an internal heat generating gas are fed into the in-flight reactor and the iron ore fines are combusted producing a combined mixture of gas streams and entrained solids, where the gas streams include CH4, CO, CO2, H2, and H2O, i.e., steam (Reid, [0050], [0054-0055] and Figure 11). Reid further teaches that in the solid/gas separation the Fe is removed from the gas stream and the gas stream is then passed to the condenser and moved to the electrolysis where the water generates the hydrogen and oxygen required for the reduction reactions is produced and recycled to through the closed circuit (Reid, [0019], [0048], and Figure 11). 
The direct reduction process including feeding iron ore fines and hydrogen to the shaft furnace to produce gas streams and entrained solids of Reid corresponds to a method for the direct reduction of iron, comprising: using hydrogen as a chemical carrier for removal of oxygen from iron ore of the present invention. The electrolysis of the steam in the gas streams to hydrogen and oxygen to be recycled into the process circuit reduction furnace of Reid corresponds to regenerating resulting steam by electrolysis and wherein the hydrogen is produced using water vapor present in the top gas from the shaft furnace using an electrolyzer forming a portion of the process loop of the present invention. The solid-gas separation and then condensation of the gas streams of Reid corresponds to wherein top gas from a shaft furnace is dedusted without condensing steam in the top gas of the present invention. Given that no additional water is added to the closed circuit operation of Reid and the water in the gas streams is recycled to the electrolyzer, no liquid water is added to a process loop associated with the method as presently claimed.



Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masso et al. (US 6063155, hereinafter “Masso”).

Regarding claim 16, Masso teaches a process for conversion of iron oxide to iron carbide by feeding a carburizing gas, methane, to a reactor at a specific carburizing bed or zone in the final reactor 16 after the reducing bed or zone 12 and 14, i.e., the carburizing zone is below a bustle (Masso, Abstract, Column 3, lines 34-49, and Figure 1). Feeding methane, as a carburizing gas, to the reactor to form iron carbide of Masso corresponds to a method for the direct reduction of iron, comprising: depositing carbon on direct reduced iron formed from iron ore in a shaft furnace via introduction of carburizing gas into the shaft furnace of the present invention. The carburizing gas being injected into the carburizing zone below the reducing bed of Masso corresponds to wherein the carburizing gas is injected directly into the shaft furnace below a bustle thereof of the present invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2018/0036804 A1, hereinafter “Reid”) as applied to claim 1 above, and further as evidenced by Stroder et al. (WO 2019/042574 A1, hereinafter “Stroder”).
The Examiner is using the translation of WO 2019/042574 A1 that Applicant provided with the IDS filed 10/26/2020 and all citations in the rejection refers to this translation.

Regarding claim 2, Reid teaches that the water from the condenser is moved to the electrolysis process where the water generates the hydrogen and oxygen required for the reduction reactions and is recycled to through the closed circuit (Reid, [0019], [0048], and Figure 11), it is known in the art that there are three main water electrolysis technologies, alkaline water electrolysis, proton exchange membrane electrolysis, and solid oxide electrolysis (Stoder, pg. 8, lines 6-7) and that any of these methods can be used to produce hydrogen and oxygen. Therefore, one of ordinary skill in the art would know that solid oxide electrolysis can be used to produce the hydrogen and oxygen from the water produced in the process of Reid. 




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2018/0036804 A1, hereinafter “Reid”). 

Regarding claim 3, Reid also teaches that the temperature of the gas streams as they leave the reduction furnace is about 833°C, passes through the heat exchanger, and leaves the exchanger at a temperature of about 250°C before traveling to the solid/gas separator and condenser (Reid, Figure 11). The temperature of the gas been 250°C before entering the condenser overlaps with the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2018/0036804 A1, hereinafter “Reid”) as applied to claim 1 above, and further in view of Metius et al. (US 2013/0171049 A1, hereinafter “Metius”).

Regarding claim 4, while Reid teaches introducing oxygen to the reaction furnace (Reid, Abstract and Figure 11), Reid does not explicitly disclose further comprising adding oxygen to the hydrogen before introducing the hydrogen to the shaft furnace to reduce the iron ore.
With respect to the difference, Metius teaches a method for sequestering carbon dioxide from a top gas fuel in a direct reduction process, where a hot reducing gas, comprising hydrogen, and a bustle gas containing carbon dioxide lean gas, natural gas, and oxygen are added to the hot reducing gas prior to introduction to the reducing furnace (Metius, [0012-0013]).
As Metius expressly teaches oxygen is added to the reducing gas to increase the temperature of the final bustle gas and improve the kinetics of the iron ore reduction process (Metius, [0024]).
Reid and Metius are analogous art as they are both drawn to the direct reduction of iron ore using hydrogen gas (Reid, Abstract; Metius, [0012]).
In light of the motivation to include oxygen in the bustle and reducing gas as taught in Metius above, it therefore would have been obvious to one of ordinary skill in the art to add oxygen to the hydrogen gas prior to introduction into the reducing furnace of Reid in order to increase the temperature of the final bustle gas and improve the kinetics of the iron ore reduction process (Metius, [0024]), and thereby arrive at the present invention.  




Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2018/0036804 A1, hereinafter “Reid”) as applied to claim 1 above, and further in view of Masso et al. (US 6063155, hereinafter “Masso”).

Regarding claims 5, 6, and 8, while Reid teaches a process for the direct reduction of iron ore using hydrogen (Reid, Abstract), Reid does not explicitly disclose further comprising depositing carbon on direct reduced iron formed from the iron ore via the introduction of carburizing gas into the shaft furnace or wherein the carburizing gas is injected directly into the shaft furnace below a bustle thereof.
With respect to the difference, Masso teaches a process for conversion of iron oxide to iron carbide by feeding a carburizing gas, methane, to a reactor at a specific carburizing bed or zone in the final reactor 16 after the reducing bed or zone 12 and 14, i.e., the carburizing zone is below a bustle (Masso, Abstract, Column 3, lines 34-49, and Figure 1). Masso further teaches that the hot reducing make-up gas, i.e., process gas, can contain about 86-88% hydrogen, 4-4.5% carbon monoxide, 0.1-1.0% carbon dioxide, 4.5-6% methane, 2-3% water vapor, and a balance of nitrogen, in which the hot reducing make-up gas is recycled top gas and provided to the reactor (Masso, Column 4, lines 33-43)
As Masso expressly teaches, the carburizing treatment produces iron carbide particles having a shell of iron oxide or metallized iron, which advantageously serves as a binder during subsequent briquetting procedures so as to provide iron carbide briquettes having acceptable mechanical strength and breakdown index criteria (Masso, Column 2, lines 21-27).
Reid and Masso are analogous art as they are both drawn to a direct reduction method using hydrogen to reduce iron ore (Reid, Abstract; Masso, Column 3, lines 21-25).
In light of the motivation to introduce a carburizing gas into a zone after the reducing zone as taught in Masso above, it therefore would have been obvious to one of ordinary skill in the art to further include the carburizing step in Reid in order to produce iron carbide particles having a shell of iron oxide or metallized iron, which advantageously serves as a binder during subsequent briquetting procedures so as to provide iron carbide briquettes having acceptable mechanical strength and breakdown index criteria (Masso, Column 2, lines 21-27), and thereby arrive at the present invention.
Feeding methane, as a carburizing gas, to the reactor to form iron carbide of Masso corresponds to further comprising depositing carbon on direct reduced iron formed from iron ore via introduction of carburizing gas into the shaft furnace of claim 5 of the present invention. The carburizing gas being injected into the carburizing zone below the reducing bed of Masso corresponds to wherein the carburizing gas is injected directly into the shaft furnace below a bustle thereof of claim 6 of the present invention. The hot reducing make-up gas containing 4.5-6% methane of Masso corresponds to wherein a process gas of the process loop contains as much as 20% CH4 of claim 8 of the present invention.

Regarding claim 9, Reid also teaches that the feed reduction gas stream can be preheated prior to being introduced into the reactor by means of a heat exchanger in which the gas stream is heated by the hot IFDR product which is exiting the reactor (Reid, [0046-0047] and figures 5 and 6). The preheating of the gas stream of Reid corresponds to wherein a purge stream of the process loop is integrated with a fired heater to heat bustle gas introduced into the shaft furnace of the present invention. 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US 2018/0036804 A1, hereinafter “Reid”) in view of Masso et al. (US 6063155, hereinafter “Masso”) as applied to claim 5 above, and further in view of Kaczur et al. Carbon Dioxide and Water Electrolysis Using New Alkaline Stable Anion Membranes, Frontiers in Chemistry, 3 July 2018 (hereinafter “Kaczur”).

Regarding claim 7, while Reid teaches that the CO2 is removed from the condenser (Reid, Figure 11), Reid does not explicitly disclose wherein carbon dioxide is converted to carbon monoxide in the electrolyzer.
With respect to the difference, Kaczur teaches that CO2 can be converted to carbon monoxide (CO) using an alkaline stable anion membrane electrolysis process (Kaczur, Abstract). 
As Kaczur expressly teaches the conversion of CO2 to CO, allows for a wide variety of fuels and chemicals to be produced which can then be utilized in other processes and decreased the amount of CO2 being released as waste byproducts (Kaczur, pg. 5, “Electrochemical CO2 electrolysis: Conversion of CO2 to CO”).
Reid, Masso, and Kaczur are analogous art as they are all drawn to a process in which the off gas is further processed into new products by electrolysis (Reid, Abstract; Masso, Abstract; Kaczur, Abstract).
In light of the motivation to use electrolysis to convert CO2 to CO as taught in Kaczur above, it therefore would have been obvious to one of ordinary skill in the art to also convert the CO2 in the gas streams of Reid in view of Masso in order to produce a wide variety of fuels and chemicals which can be utilized in other processes and decreased the amount of CO2 being released as waste byproducts (Kaczur, pg. 5, “Electrochemical CO2 electrolysis: Conversion of CO2 to CO”), and thereby arrive at the present invention.  


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for disclosing that the hydrogen is separated and delivered to the process loop, thereby forming a secondary gas loop and a gas stream then exiting the carburizing zone and entering the dedusting step to remove solid particulates; hydrogen being removed from the gas using a gas separation unit and being returned to the process loop; natural gas or another carburizing gas being introduced into the gas; and a compressor being used to increase the pressure of the gas to provide motive force for gas circulation and separation. While Reid in view of Masso teaches the direct reduction of iron ore and subsequent carburization using methane, where the resulting gas from the carburization zone is removed, dedusted, and compressed (Masso, Column 3, lines 8-60 and figure 1), Masso does not disclose that that the hydrogen in the gas stream is separated and recycled to the reduction zone, rather Masso teaches that the compressed gas is recycled to the carburizing zone (Masso, Figure 1). Therefore, the secondary gas loop in which the hydrogen is removed would be allowable if incorporated into independent claim 1.
Claim 11 depends on claim 10 and would be allowable for including the allowable subject matter of claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        6/29/2022